MEMORANDUM **
In these consolidated petitions, Audencio Franco and his wife, Maria Elena Franco, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s order denying their applications for cancellation of removal, and the BIA’s order denying their motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petitions for review.
In No. 04-73022, petitioners contend the BIA violated due process by refusing to accept their late-filed brief. Contrary to petitioners’ contention, they were not “prevented from reasonably presenting their case,” where the bases for their appeal were set forth in their Notice of Appeal. *213Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted).
In No. 05-73392, the BIA did not abuse its discretion in denying petitioners’ motion to reopen based on ineffective assistance of counsel because petitioners did not demonstrate prejudice. See Iturribarria, 321 F.3d at 899-900.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.